Citation Nr: 1432576	
Decision Date: 07/21/14    Archive Date: 07/29/14

DOCKET NO.  05-17 766	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU) prior to May 25, 2010.  


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel


INTRODUCTION

The Veteran had active duty service from November 1955 to August 1957.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2003 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) in Los Angeles, California, which denied service connection for a back disability, among other issues, and an April 2007 decision by the RO in San Diego, California, which denied TDIU.  

The Veteran has since been granted a 100 percent rating from May 25, 2010, based on the combined effect of his service-connected disabilities.  The Board notes the Court's holding in Bradley v. Peake, 22 Vet. App. 280, 294 (2008) that VA must still consider a TDIU claim despite a total disability rating being in effect in order to determine the Veteran's eligibility for SMC under section 1114(s). 38 U.S.C.A. § 1114(s).  Here, unlike Bradley, the Veteran is not seeking special monthly compensation or TDIU based on a single disability, and the total rating includes the disabilities for which he is seeking TDIU.  For these reasons, the Board considers entitlement to TDIU beginning May 25, 2010 to be moot, and the issue is properly characterized as entitlement to an award of TDIU prior to May 25, 2010 as set forth on the title page.  Id.; see also DVA Sum. Op. Gen. Counsel Prec., 75 Fed. Reg. 11229 -04 (March 10, 2010) (withdrawing VAOPGCPREC 6-99, 64 Fed. Reg. 52375 (1999)).  
 
The Veteran was afforded a June 2013 hearing before the undersigned.  A hearing transcript is associated with claims folder.  Again, at the hearing, the Veteran stated that he wanted to limit his appeal to the issues listed on the title page above, and desired to withdraw any other issues that may be on appeal.  Hence, to the extent there are any outstanding issues that were previously appealed, they are no longer on appeal.  38 C.F.R. § 20.204.

In September 2013, the Board remanded the case for additional development. 

In October 2013, the Veteran responded that there had been a miscommunication with his representative at the hearing and that he did not desire to withdraw the other issues on appeal.  Nonetheless, his withdrawal was effective as of the hearing, and the appeal is consequently limited to the issues set forth on the title page.  38 C.F.R. § 20.204.  He also now asserts that his eczema disability should have an effective date in 1980.  Should the Veteran again desire to pursue such other issues, he may do so by contacting the RO.  

Following the September 2013 Board remand, the paper claims folder was converted in its entirety from a physical claims folder into an electronic record (efolder) within the Veterans Benefit Management System (VBMS).  

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).)


FINDINGS OF FACT

1.  The Veteran does not have a back disability attributable to his military service, including a history of cold exposure and strenuous activity.

2.  Prior to May 25, 2010, the Veteran was service connected for the following disabilities:  tinea pedis, dyshidrotic eczema of the bilateral feet and hands, 60 percent disabling; asthma, 30 percent disabling; left shoulder osteoarthritis, 20 percent disabling; and depression, 10 percent disabling in addition to various noncompensable disabilities.  His overall combined rating was 80 percent.  

3.  Prior to May 25, 2010, the evidence does not show that the Veteran's service-connected disabilities rendered him incapable of gainful employment consistent with his educational background and occupational experience.  


CONCLUSIONS OF LAW

1.  The Veteran does not have a back disability that is the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).

2.  Prior to May 25, 2010, the criteria for an award of TDIU were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.15, 4.16 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  They also require VA to notify the claimant and the claimant's representative of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

The VCAA notice requirements apply to all five elements of a service connection claim.  These are:  (1) veteran status; (2) existence of a disability; (3) a connection between an appellant's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The Board finds that all notification and development action needed to arrive at a decision has been accomplished.  Through March 2003 and September 2008 notice letters, the Veteran was notified of the information and evidence needed to substantiate his claim of service connection.  The letters advised the Veteran of the information already in VA's possession and the evidence that VA would obtain on his behalf, as well as of the evidence that he was responsible for providing to VA, to include private medical evidence.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  The RO further advised the Veteran on the types of evidence he could submit that would support his claim for service connection and encouraged him to submit any evidence in his possession.  The Veteran was not notified about the information and assignment for disability rating, such as a TDIU, and effective date until September 2008.  See Dingess, supra.  The Veteran had an opportunity to submit information and evidence in light of this notice before readjudication by the AOJ with the most recent adjudication in the May 2014 supplemental statement of the case.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  A remand for further notification of how to substantiate the claims on appeal is not necessary.

Regarding the duty to assist, the Board also finds that VA has adequately fulfilled its obligation to assist the Veteran in obtaining the evidence necessary to substantiate his claim.  All available evidence pertaining to the Veteran's claim has been obtained.  The Board notes the Veteran's allegations regarding fraud in VA's handling of his records.  See August 2012 and October 2013 Veteran statements.  Review of the record includes sufficient medical evidence to adjudicate the low back claim and does not raise any inference or question of fraud or other misrepresentation of the pertinent medical history.  Likewise, an examination has been conducted relative to his claim for TDIU and there is no indication that there was any mishandling of his records.

Notably, there was a question regarding the availability of the Veteran's service treatment records (STRs) as noted in the September 2013 remand.  A November 1957 envelope is now associated with the VBMS record and includes a complete copy of the Veteran's STRs.  The RO requested the STRs as part of a September 1957 claim for service connection for hay fever and residuals from a May 1957 left elbow operation.  VA has complied with its duty to assist in locating STRs.  

The evidence also includes private medical records, VA outpatient treatment records, and statements from the Veteran.  A negative response from the Social Security Administration (SSA) confirms that they do not have any pertinent records.  

The Veteran was afforded a May 2010 VA/QTC examination.  The May 2010 examiner reviewed pertinent medical records, queried the Veteran, and conducted a relevant clinical examination.  She provided a medical opinion with a rationale.  Although her rationale is brief, it is supported by the contemporaneous medical and lay evidence indicating an absence of treatment until a mid-1990s slip and fall injury.  Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (silence in medical records may be relevant evidence that symptoms were not present if the record would normally have recorded such symptoms); Dr. B September 1996 report; see also Dr. B November 1988 report (normal lumbar X-rays and attributing back pain to contemporaneous kidney stones and back strain).  In this instance, the May 2010 VA examination report is adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

In January 2011, November 2011, August 2012, and in other correspondences, the Veteran objected to the May 2010 VA examination.  He does not appear to make any specific arguments in connection with his back claim.  Rather, he objected to the examination as whole as not being compliant with the Cold Injury Report, which recommended consideration of subjective reports of joint pain in addition to arthritis.  Review of the record shows that the VA/QTC examiner is qualified as a medical doctor.  As explained, the VA examiner's determinations for the back disability are supported by the additional lay and medical evidence of record.  They are uncontroverted by any additional medical opinion specifically addressing the low back disability.  Consequently, the Board finds the Veteran's objections to the examiner and the May 2010 examination to be without merit.  

The Veteran was afforded June 2013 hearing before the undersigned.  The Veteran asserts prejudice from his withdrawal of additional issues that had been appealed.  Nevertheless, the hearing transcript clearly shows that the Veteran desired to limit his appeal to the issues on the title page.  The Veteran later contends that his representative misled him about the appeal and that he did not mean to withdraw the additional issues.  See October 2013 letter.  Review of the transcript shows that the Veteran, through his representative, clearly indicated agreement to limiting the issues on appeal.  His subsequent reports of miscommunication with his representative do not vitiate his prior withdrawal of previously pending issues.  

The record reflects substantial compliance with the September 2013 remand.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required).  The current record includes: a complete copy of the service treatment records, February 2014 negative response for release of state vocational rehabilitation records, and October 2013 negative SSA response.  The agency of original jurisdiction (AOJ) re-adjudicated the claim in May 2014.  

Accordingly, the Board is satisfied that the duty-to-assist requirements under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c) have been satisfied.  

Service connection

Service connection may be established for a disability resulting from disease or injury incurred in, or aggravated by, active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).  In general, service connection requires:  medical evidence of a current disability; medical or, in certain circumstances, lay evidence of incurrence or aggravation of a disease or injury in service; and medical evidence of a nexus between the claimed in-service injury or disease and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303.  

For chronic disabilities listed under 38 C.F.R. § 3.309(a), which includes arthritis, an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  A presumption of service incurrence or aggravation exists for specifically identified chronic disabilities, such as arthritis, if manifested to a compensable degree with a year of separation from service.  38 C.F.R. §§ 3.307, 3.309.  As detailed below, arthritis has not been demonstrated within a year of separation, so the presumption is not beneficial to the Veteran.  Id. 

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The United States Court of Appeals for the Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").  

Although the Veteran is competent in certain situations to identify a simple condition, he is not competent to provide evidence as to more complex medical questions, such as cold exposure in service causing a post service back disability.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007); see also Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  Layno v. Brown, 6 Vet. App. 465, 469 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

Service treatment records (STRs) are unremarkable for any low back injury.  They confirm that the Veteran was stationed at Fort Richardson in Alaska as part of an infantry company.

December 1955 STRs include complaints about recent onset of back discomfort in the context of bronchitis.  On his August 1957 Report of Medical Examination for separation, his spine was clinically evaluated and deemed to be normal.  

In September 1957, the Veteran contacted VA to file a claim for service connection for hay fever and postoperative residuals of left elbow surgery.  

In April 1980, the Veteran again contacted VA to file a claim for service connection for a left elbow disability, bilateral foot condition, and alcoholism.

November 1988 private medical records show that the Veteran had back pain.  Lumbar spine X-rays were normal.  The treating physician (Dr. B.) attributed the complaints to kidney stones and musculoligamentous strain.  

In December 1995, the Veteran contacted VA to file a claim for service connection for eczema for which he was ultimately successful.  

December 1995 state disability eligibility report includes an attached lumbar spine MRI showing degenerative disc disease.  The occupational limitations included heavy lifting, stooping, prolonged walking, sitting, or standing.  The Veteran was deemed eligible for state vocational rehabilitation programs.

September 1996 private medical records include reports that the Veteran injured his back from a May 1995 fall.  He attempted to resume work, but had to stop due to his low back and neck pain.  

March 1997 private orthopedic evaluation documents continued low back pain for which the Veteran began care in January 1996 and estimated costs of future medical care.

In November 2000, the Veteran filed a claim for service connection for a low back disability as due to cold exposure.  He submitted a November 2000 letter from Dr. B. stating that he would like to review the Veteran's STRs to determine if there was a nexus between joint pain and cold exposure.

August 2001 and February 2002 VA treatment records note the Veteran's complaint of back pain and his history of a fall in the 1990s.

In a December 2004 letter to his congressman, the Veteran stated that he was totally disabled from a fall wherein he injured his low back and neck.  In a December 2006 letter to his senator, he stated the same thing.  

In an October 2007 letter, the Veteran disputes the prior reports of a post-service back injury.  He stated that his only experiences of strenuous activity were in service.  It appears he contends he had degenerative arthritis prior to the injury.  

September and November 2008 letters by Dr. B reference joint pain as being a cold injury residual.  However, he does not specifically reference the lumbar spine.  

In June 2009, the Veteran submitted sections from a medical report entitled "Cold Injury: Diagnosis and Management of Long Term Sequelae."  It studied cold injury sequelae.  As relevant, it noted that the no study patients showed late occurrence of osteoporosis four years after injury.  It concluded that "[t]here was no convincing evidence that cold injury itself had caused mutilation of bone without loss of the overlying soft tissue." 

The Veteran was afforded a May 2010 VA/QTC examination.  He reported experiencing cold exposure while serving in Alaska.  He denied any treatment in service.  He described his current symptoms as pain and stiffness.  Pain was associated with cold weather.  Clinical examination showed the Veteran to have an unstable posture without the assistance of a walker.  He had muscle spasms productive of an abnormal gait.  Spinal contour was preserved with tenderness and guarding.  Muscle tone and musculature were normal.  Range of motion was restricted in flexion and extension.  X-rays confirmed degenerative arthritis of the lumbar spine.  The examiner diagnosed degenerative disc disease and spondylosis.  She provided a negative opinion citing an absence of medical records showing progressive deteriorating lumbar spine from service.  

In December 2011, the Veteran summarized his medical treatment history beginning in 1996.  He attributed his musculoskeletal problems to cold exposure.  He reiterated that he pulled heavy sleds with 300 to 400 pounds of equipment in subzero temperatures.  He had no family history of arthritis or work history involving heavy lifting.  

The Veteran had a June 2013 hearing.  He asserted that his back disability was related to cold exposure in service.  In service during the winter, he skied many days with 30 or 40 pound packs and pulled sleds weighing 300 or 400 pounds.  In the summer, he climbed mountains, including those which were "off limits."  His supervisor was very tough and pushed his company to their physical limits.  During the winter, he was outside in minus 10, 20 degree temperatures with a strong wind chill factor.  He believed the strenuous activity, which caused him to sweat in the extreme cold, exacerbated his cold injury residuals.  He stated that Dr. B. mainly treated him for his back.  Due to his cold sensitivities, the Veteran had to relocate from New York to California and even spent the winters in Mexico to escape cold weather.  He stated that his private physician related multiple joints, such as the elbow and left shoulder, to cold exposure.  Upon query about whether his physician had informed him of a nexus to service for his back, he responded "I don't know about my back.  You know, I have to guess at some of these things with my back."  He recalled his history of back pain in the 1970s as "[e]ver so slightly."  He recalled having bilateral shoulder and wrist pain.  He denied having any post-service back injury.  His theory was that the lumbar spine arthritis developed without explanation, except for the cold injuries.  He stated that his parent had great health without any history of arthritis.  

In October 2013, the Veteran resubmitted the "Cold Injury: Diagnosis and Management of Long Term Sequelae" article.  The article details frostbite arthritis based upon study of various sequelae of healed frostbite from World War II Veterans of the Greece army with histories of cold exposure.

The Veteran contends service connection is warranted for his back disability.  His reports of readily observable symptomatology and VA and private treatment records satisfy the element of current disability.  Although STRs document an isolated case of back pain in the context of bronchitis, service records show that the Veteran served in the infantry in Alaska.  His reports of cold exposure and strenuous activity are accepted as credible.  

The remaining issue is a nexus to service.  The Veteran has provided numerous reports asserting a nexus to service.  He is competent to detail his history of back pain and information related to him by treating physicians.  See Layno, 6 Vet. App. at 469; see Jandreau, 492 F.3d at 1377.  However, the Board must determine the probative value of his reports for issues that he is competent to report about.  See Owens v. Brown, 7 Vet. App. 429 (1995); Gabrielson v. Brown, 7 Vet. App. 36 (1994).  In the evaluation of evidence, VA adjudicators may properly consider internal inconsistency, facial plausibility and consistency with other evidence submitted on behalf of the Veteran.  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F. 3d 1447, 1481 (Fed. Cir. 1997); (the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence.").  

As for the Veteran's credibility, the numerous reports clearly documenting a post-service low back injury weigh heavily against finding the Veteran credible.  Multiple contemporaneous reports from the Veteran himself given to medical providers clearly document the post-service back injury.  These reports and prior acknowledgment by the Veteran of a post-service back injury greatly diminishes his general credibility as he denied any post-service injury at the hearing upon direct questioning.  Caluza, 7 Vet. App. at 510-511.  Also weighing against the claim is the fact that he has consistently demonstrated that he is well able to report for medical treatment, relate his medical history to clinicians, and contact VA.  Notably, he did not identify back pain as a problem when he filed service connection claims in 1957, 1980, and 1995.  Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (silence in medical records may be relevant evidence that symptoms were not present if the record would normally have recorded such symptoms).  Given the above record, the Board does not consider the Veteran credible in his reports describing the history of his back pain.  Id.; Caluza, 7 Vet. App. at 510-511.

The competent medical evidence does not support a nexus to service.  The Veteran is not a medical professional and his assertions of a nexus are not considered competent medical evidence.  Layno, 6 Vet. App. at 469.  By "competent medical evidence" is meant in part that which is provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a).  The competent medical evidence is limited to Dr. B's reports, medical article submitted by the Veteran, and the May 2010 VA examination.  

X-rays from 1988 indicate that any degenerative disorder had an onset many years after service.  Dr. B's report references joint disability as a possible residual of cold exposure, but his reports are vague and do not affirmatively relate the Veteran's back injury to service.  The medical articles submitted by the Veteran pertain to studies on patients with cold injury, such as frostbite, water immersion, and pernio, as opposed to generalized cold exposure.  The Board considers the medical articles to be distinguishable from the case at hand, and they have not been related to this case by a competent individual.  Thus, they are not probative evidence of a nexus.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Ramold v. Shinseki, Vet. App. Slip Op. 2010 WL 1635985 pg 6. (Table) (April 23, 2010).  The May 2010 VA examiner expressed a negative opinion after interviewing the Veteran, conducting a clinical examination, and reviewing the pertinent medical history.  She cited an absence of evidence showing progressive deterioration of the back disability since service.  Her conclusion implies that the Veteran's initial complaints of back pain many years after service could not be attributed to events occurring in service, such as cold exposure, due to the time lapse.  Her conclusion is highly plausible and consistent with the record.  There is no competent evidence to contradict her conclusion or the reasonable inferences that can be made from her report.

In short, the record does not include persuasive evidence of a nexus to military service, but instead tends to demonstrate that there is no such nexus.  The preponderance of the evidence is therefore against the claim, 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990), and service connection for a back disability must be denied. 

Entitlement to TDIU

Total disability ratings for compensation may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a). 

Prior to May 25, 2010, the Veteran was service connected for the following disabilities:  tinea pedis 60 percent disabling; asthma, 30 percent disabling; left shoulder osteoarthritis, 20 percent disabling; depression, 10 percent disabling; and noncompensable disabilities of right shoulder osteoarthritis, bilateral elbow tendonitis, and cold injury residuals.  The overall combined rating is 80 percent.  Thus, he meets the schedular TDIU criteria prior to May 25, 2010.  38 C.F.R. § 4.16(a).  

Consequently, the Board must determine whether the Veteran's service-connected disabilities preclude him from engaging in substantially gainful employment (work that is more than marginal, which permits the individual to earn a "living wage").  Moore v. Derwinski, 1 Vet. App. 356 (1991).  The fact that a Veteran may be unemployed or has difficulty obtaining employment is not determinative.  The ultimate question is whether the Veteran, because of service-connected disability, is incapable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  An inability to work due to advancing age may not be considered.  38 C.F.R. §§ 3.341(a), 4.19 (2013).  In making its determination, VA considers such factors as the extent of the service-connected disability, and employment and educational background.  See 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19.  

The Veteran contends that a TDIU award is warranted prior to May 25, 2010.  He claims that he has not been gainfully employed since 1980.  See May 2007 and August 2008 Veteran reports.  He has a General Educational Development (GED) diploma and occupational experience in carpet sales and installation.  (Beginning May 25, 2010, he is in receipt of a total combined schedular rating.)  

November 2003 VA treatment records show that the Veteran had a history of hyperkeratotic pruritus lesions, which eventually fissure, on his hands and feet.  Clinical examination showed atrophy of skin secondary to prolonged steroid cream use.  Decreased steroidal medication was recommended.  

In a December 2004 letter to his congressman, the Veteran stated that he was totally disabled from a fall injuring his low back and neck.  

In February 2005, the Veteran stated that he could not work due to bilateral hand eczema.  He described his symptoms as cracking, splitting and peeling skin, and bleeding.  

October 2005 VA primary care treatment records include an assessment of "severe chronic eczema."  

In November 2005, the Veteran again asserted that eczema in his hands rendered him unemployable and had his friend endorse his written statement.  He reported that he worked as a carpet cleaner in 1995 and 1996 with marginal earning.  He could not continue due to eczema.  He asserted that the slip and fall injury would not have precluded employment.  

In July 2006, the Veteran stated that his hands were his most significant disability and precluded employment.  

November 2006 VA treatment records indicate that eczema was currently quiescent, but he remained on topical medication.  The treatment provider's note reflects an occupational history of carpet cleaning from which the Veteran retired two years ago.

In December 2006, the Veteran submitted photographs of his hands, which confirmed ulcers and peeling.  

In December 2006 letter to his senator, the Veteran reported that he was unemployable due to back and neck disabilities.  

In October 2007, the Veteran disputed his reports attributing his unemployability to neck and back disabilities.  He asserts that the prior slip and fall injury in 1996 to his back and neck was not severe enough to render him unemployable.  See October 2007 statement.  

November 2007 VA X-rays of the bilateral hands did not reveal any significant abnormalities. 

Pertinent findings from a November 2007 cold injury examination include current eczema symptoms of the hands and feet, described as cracks and scales.  He continued to take topical corticosteroid medication.  

In September 2008, the Veteran asserted that he was unemployable due to various cold injury residuals incurred in service.  He also submitted a letter from Dr. B., his private treating physician.  Dr. B. stated "[the Veteran's] main disability is that he is unable to work with his hands, which are gradually getting worse. . ." He noted that the Veteran is right hand dominant and his right hand is more troublesome than the left.  Clinical examination showed the Veteran was almost able to close his left hand, but had no grip strength.  He was unable to completely close the right hand and attempting to do so caused severe pain.  He associated left hand movement with left shoulder pain.  Dr. B. also noted that the Veteran had severe eczema affecting both feet and was limited to walking short distances.  Clinical examination further showed weakness of the right arm and inability to lift weight.  Dr. B. observed cracking in both hands, severe itching, red and swollen distal phalanges.  He noted restricted motion of the right wrist and both shoulders.  For the feet, Dr. B. reported cracks and multiple excoriations, athlete's foot, and decreased pulses associated with changes.  He concluded that the Veteran had neurovascular changes in both his feet and hands.  

October 2008 VA treatment records reflect that the Veteran developed additional lateral elbow pain over the previous two weeks.  He stated that pain occurred with all movement of the right elbow and wrist.  He had difficulty picking objects up with his left arm and hand grip.  Notably, an examination of the left elbow confirmed pain.  The examiner assessed lateral epicondylitis.  Contemporaneous physical therapy records showed full motion for the hand, wrist, elbow, and shoulder. 

Dr. B. also provided a November 2008 letter supporting the Veteran's TDIU claim.  Clinical examination was grossly similar to the September 2008 findings.  He concluded that tinea pedis, eczema, and scalp disorders alone precluded gainful employment. 

In July 2009, the Veteran asserted that the VA cold injury examinations were inadequate.  He stated that Dr. B.'s physical evaluation was accurate and supported his TDIU claim.  

At the June 2013 hearing, the Veteran stated that he had not been employed since the 1980s due to depression and various physical injuries.  He stated that he attempted to start a carpet cleaning business, but was not physically able to maintain it.  He believed his occupational capabilities were limited to the carpet industry.  The Veteran's representative asserted that a TDIU effective date should extend to 2000 when he initially met the schedular TDIU criteria under 38 C.F.R. § 4.16(a).  

An April 2014 VA TDIU medical opinion was obtained based upon review of the claims folder.  The examiner recited several recent medical records indicating that the Veteran's various service-connected disabilities had recently been quiescent or otherwise were not of a progressive nature.  He provided a negative TDIU opinion.  

Upon review, the Board finds that the preponderance of the evidence is against the claim.  Although Dr. B.'s clinical findings with accompanying favorable reports support the Veteran's claim, such findings are inconsistent with the remaining record, especially the oft-repeated annotations that the Veteran's skin problems were quiescent.  This was noted by the 2014 VA examiner, whose opinion is more consistent with the entirety of the record.  The Veteran's occupational experience was in carpet installation, and any impairment caused by service-connected eczema of the hands and feet and left shoulder would no doubt interfere with employment, but such interference is contemplated by his high schedular rating.  Moreover, it should be pointed out that inability to work in a chosen endeavor does not per se make an individual unemployable.  Dr. B's findings suggested severe occupational impairment for carpet installation or similar labor.  Nevertheless, the record in its entirety does not lead the Board to conclude that the Veteran is precluded from all gainful employment.  The VA examiner's opinion is, as noted above, more consistent with the remaining record, and the Board consequently gives it greater weight.  Thus, the preponderance of the evidence is against the claim.



ORDER

Service connection for a back disability is denied. 

Entitlement to a total disability rating based on unemployability due to service-connected disability prior to May 25, 2010 is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


